Fourth Court of Appeals
                                    San Antonio, Texas
                                        November 2, 2017

                                       No. 04-17-00681-CV

                      IN THE INTEREST A.J.M., ET AL, CHILDREN,

                   From the 407th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2015PA02126
                      Honorable Charles E. Montemayor, Judge Presiding


                                          ORDER
        The court reporter’s request for additional time to file the reporter’s record is granted. We
order the court reporter, Elva G. Chapa, to file the reporter’s record by November 8, 2017.



                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of November, 2017.


                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court